                           United States District Court
                                     for the
                           Southern District of Florida

General Property Construction Co.,      )
Plaintiff,                              )
                                        )
v.                                      ) Civil Action No. 18-23688-Civ-Scola
                                        )
Empire Office, Inc.,                    )
Defendant.                              )

     Opinion Order Denying the Defendant/Counter-Plaintiff’s Motion for
                      Clarification and Related Relief

        Before the Court is a motion for clarification, reconsideration, and related
relief as to opinion order dropping Erik R. Dreke (the “Motion,” ECF No. 71) filed
by the Defendant/Counter-Plaintiff Empire Office, Inc. (“Empire”). Having
considered the parties’ submissions, all accompanying exhibits, the record in
this case and the applicable law, the Court denies the Motion (ECF No. 71) as
described below.
     1. Background
      This action arises from a contract dispute relating to a construction project
in Miami (the “Project”). Empire is a subcontractor on the Project and entered a
sub-subcontract      with     Plaintiff/Counter-Defendant      General     Property
Construction Company (“GPCC”) to complete certain work on the Project. (ECF
No. 1-4 at ¶¶ 7, 8.) Erik R. Dreke (“Dreke”), allegedly, is “the state certified
general contractor and licenseholder that qualifies” GPCC to perform
construction work in Florida. (ECF No. 71-1 at ¶ 43.)
      Soon after the parties entered that agreement, GPCC sued Empire in
Florida state court for breach of contract. (ECF No. 1-4 at ¶¶ 7, 8.) Empire
removed the action to this Court based on federal diversity jurisdiction. (ECF No.
1.) Once in federal court, Empire answered the complaint and filed five
counterclaims against GPCC and Dreke, as a “joined party under Rule 19(a).”
(ECF No. 6.) Of the five claims originally asserted by Empire, three were brought
as counterclaims against GPCC only (two counts for breach of contract and one
count for common law negligence), and two were asserted solely against Dreke
(one count for fraud in the inducement and one count for negligence).
      Dreke then filed a motion to drop both claims brought against him, arguing
that Empire improperly joined him as a party to this suit. (ECF No. 10.)
Specifically, Dreke argued that Rule 13(h), Fed. R. Civ. P., does not authorize a
defendant to assert a counterclaim solely against a third-party. In the
alternative, Dreke argued that Empire failed to state a claim for negligence. The
Court agreed with Dreke, granted the motion and dropped Dreke from this suit,
dismissing without prejudice both claims brought against him. (the “Order,” ECF
No. 67.)
       Empire then filed the Motion, requesting the Court to: (1) clarify its ruling
in the Order so as to “join[] Dreke as party to the Negligence Counts (Count III
and V) in the counterclaim and finding that Empire satisfied the requirements
for permissive joinder of Dreke under Rule 20,” (ECF No. 71 at pp. 2-4); (2)
reconsider the Order and permit the joinder of Dreke based on newly discovered
evidence, (id. at pp. 4-8); (3) grant Empire leave to file an amended or
supplemental counterclaim asserting a single negligence claim against both
GPCC and Dreke, (id. at pp. 8-9); and (4) grant Empire leave “to appeal if
appropriate as to the relief sought in the instant motion,” (id. at p. 10). Empire
attached its proposed amended counterclaim to the Motion. (ECF No. 71-1.)
       GPCC opposes the Motion, arguing: (1) that Empire’s arguments for
clarification and reconsideration inappropriately rehash the same legal
arguments raised and rejected in the Order and does not submit new evidence
warranting reconsidering, (ECF No. 74 at pp. 2-5); and (2) that the request for
leave to file an amended counterclaim should be denied because further
amended would be futile, (id. at pp. 5-7). Empire filed a reply brief. (ECF No. 80.)
   2. Legal Standards

      Federal Rule of Civil Procedure 60(b) provides:
      [A] court may relieve a party or its legal representative from a final
      judgment, order, or proceeding for the following reasons: (1)
      mistake, inadvertence, surprise, or excusable neglect; (2) newly
      discovered evidence that, with reasonable diligence, could not have
      been discovered in time to move for a new trial under Rule 59(b); (3)
      fraud (whether previously called intrinsic or extrinsic),
      misrepresentation, or misconduct by an opposing party; (4) the
      judgment is void; (5) the judgment has been satisfied, released, or
      discharged; it is based on an earlier judgment that has been
      reversed or vacated; or applying it prospectively is no longer
      equitable; or (6) any other reason that justifies relief.
It “is an improper use of the motion to reconsider to ask the Court to rethink
what the Court already thought through—rightly or wrongly.” Z.K. Marine Inc. v.
M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.).
      The motion to reconsider would be appropriate where, for example,
      the Court has patently misunderstood a party, or has made a
      decision outside the adversarial issues presented to the Court by the
      parties, or has made an error not of reasoning but of apprehension.
      A further basis for a motion to reconsider would be a controlling or
      significant change in the law or facts since the submission of the
      issue to the Court. Such problems rarely arise and the motion to
      reconsider should be equally rare.
Id. (citation omitted).
        Further, requests for leave to amend a pleading are governed by Federal
Rule of Civil Procedure 15. Under Rule 15(a)(2), a party seeking to amend its
complaint may do so only with the opposing party’s written consent or the court’s
leave. According to the rule, leave should be freely given when justice so requires.
Rule 15(a) reflects a policy of “liberally permitting amendments” and absent a
“substantial reason to deny leave to amend” a plaintiff’s request should be
granted. Espey v. Wainwright, 734 F.2d 748, 750 (11th Cir. 1984). Nonetheless,
“a motion to amend may be denied on numerous grounds such as undue delay,
undue prejudice to the defendants, and futility of the amendment.” Maynard v.
Bd. of Regents of Div. of Universities of Florida Dep’t of Educ. ex rel. Univ. of S.
Florida, 342 F.3d 1281, 1287 (11th Cir. 2003) (quotations omitted). “Futility
justifies the denial of leave to amend where the complaint, as amended, would
still be subject to dismissal.” Patel v. Ga. Dep’t BHDD, 485 F. App’x 982, 982-83
(11th Cir. 2012) (affirming denial of motion for leave to amend where proposed
amendments would be futile); Burger King Corp. v. Weaver, 169 F.3d 1310, 1320
(11th Cir. 1999) (same).
   3. Analysis
       In its Motion, Empire raises four arguments. The Court denies each as
follows. First, Empire argues that the Court should clarify the Order so as to
“join[] Dreke as party to the Negligence Counts (Count III and V) in the
counterclaim and find[] that Empire satisfied the requirements for permissive
joinder of Dreke under Rule 20,” (ECF No. 71 at pp. 2-4.) Second, it argues that
the Court should reconsider the Order and permit the joinder of Dreke based on
newly discovered evidence, (id. at pp. 4-8.) The first and second arguments raised
improperly request the Court to rethink its legal analysis in the Order. The Court
fully considered the parties’ briefing on the motion to drop Dreke, (ECF Nos. 10,
16, 17), as well as their submissions on Dreke’s motion for summary judgment
raising substantially the same arguments, (ECF Nos. 45, 56, 59), prior to issuing
the Order. Because the requests for clarification and reconsideration merely urge
the Court to rethink its prior legal analysis, they are not proper subjects for a
motion to reconsider and are denied accordingly. See Z.K. Marine Inc., 808 F.
Supp. at 1563 (“It is an improper use of the motion to reconsider to ask the Court
to rethink what the Court already thought through—rightly or wrongly.”); Roggio
v. United States, 2013 WL 11320226, at *1 (S.D. Fla. July 30, 2016) (Goodman,
Mag. J.) ("[W]hen there is mere disagreement with a prior order, reconsideration
is a waste of judicial time and resources and should not be granted." (internal
citation and quotations omitted)).
        Third, Empire argues that the Court should grant Empire leave to file an
amended or supplemental counterclaim, which lodges a single negligence claim
against both GPCC and Dreke, as well as a claim for fraudulent inducement
solely against Dreke, (id. at pp. 8-9). The Court denies its request for leave to file
an amended counterclaim because doing so would be futile in light of the Order
and prevailing Florida law.
        Empire’s proposed amended negligence claim is futile because it “would
still be subject to dismissal.” See Patel, 485 F. App’x 982 at 982-83. The proposed
counterclaim’s negligence count alleges that Dreke “owed a nondelegable duty to
Empire” and that his duty was breached due to “insufficient and improper
supervision.” (ECF No. 71-1 ¶¶ 42, 47.) The Florida Supreme Court held that
although “a qualifying agent for a corporation has a duty to supervise a
corporation’s construction projects” under §§ 489.119, 489.1195, Florida
Statutes, the failure to meet that duty “does not give rise to a private cause of
action against a corporation’s qualifying agent.” Murthy v. N. Sinha Corp., 644
So. 2d 983, 985 (Fla. 1994). In other words, merely breaching the statutory duty
to supervise the construction project cannot give rise to a negligence claim. Only
if Empire alleged that it suffered some injury independent of the alleged statutory
violations, i.e. an injury not resulting from Dreke’s failure to supervise, can it
sufficiently state a claim. See Hucke v. Kubra Date Transfer Ltd., Corp., 160 F.
Supp. 3d 1320, 1326 (S.D. Fla. 2015) (Rosenberg, J.) (“nothing in Murthy stands
for the proposition that a plaintiff may assert a common law claim where Plaintiff
has not alleged any injury that would exist independent of the purported
statutory violations.”); but see, Evans v. Taylor, 711 So. 2d 1317, 1318 (Fla. 3d
DCA 1998) (reversing the dismissal of the qualified agent because he “himself
undertook repairs to the residence which were defective and not in compliance”
and the injury was not solely based on his statutory duty).
        The proposed amended counterclaim also brings a claim for fraud in the
inducement claim against only Dreke. This claim is futile because, as the Court
previously ordered, the Federal Rules of Civil Procedure “do not permit a
defendant to counterclaim “solely against persons who are not already parties to
the original action.” (ECF No. 67 at p. 3.) Even if Empire’s fraud in the
inducement amendment is not futile for the reasons previously stated in the
Order, Empire’s proposed allegations are subject to dismissal on the merits.
Dreke’s alleged misrepresentations, for example that “he would himself
personally supervise and ensure the highest quality workmanship” and “that his
expertly trained and supervised crews performed nothing but the highest quality
work,” amount to puffery, and are permissible under Florida law. ECF No. 71-1
¶ 60; see also, MDVIP, Inc. v. Beber, 222 So. 3d 555, 561 (Fla. 4th DCA 2017)
(“The status of being the ‘finest’ or the ‘best’ is a matter of opinion, and the
allegations of fraud from the use of these terms cannot stand.”). Moreover, many
or all of the alleged fraudulent misrepresentations, such as that he would ensure
that “all requirements of the Prime Subcontract” are met, are encompassed in
the written contract, and are therefore barred. ECF No. 71-1 ¶ 59; see Peebles v.
Puig, 223 So. 3d 1065, 1068 (Fla. 3d DCA 2017) (“It is well settled in Florida that,
where alleged misrepresentations relate to matters already covered in a written
contract, such representations are not actionable in fraud.”).
       Empire’s fourth argument is that the Court grant Empire leave “to appeal
if appropriate as to the relief sought in the instant motion,” (id. at p. 10). Empire
does not develop its argument, and requests leave to appeal in one sentence in
its conclusion. This is insufficient to raise a request for an interlocutory appeal.
See Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 20009) (“simply
stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue and precludes [consideration of] the issue on
appeal.”).
       Therefore, the Motion (ECF No. 71) is denied.
      Done and ordered at Miami, Florida, on August 23, 2019.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
